 In the MatterofKoHRsPACKING COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA, LOCAL UNION No. 371, A. F. OF L.Case No. 18-B-870.-Decided January 17,1944Messrs. J. H. GehrmannandAl Dreller,of Davenport,Iowa, forthe Company.Messrs. Elvin E. HughesandCleo Enfield,of Rock Island, Ill., forthe Union.Mrs. Augusta -Spaulding,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, Local UnionNo. 371, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kohrs Packing Company, Davenport, Iowa, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Stephen. M. Reynolds,Trial Examiner.Said hearing was held at Davenport, Iowa, onNovember 30; 1943.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKohrs Packing Company is engaged in the slaughter and processingof hogs at Davenport,Iowa.The Companyannually'purchases for54 N. L R.B., No. 93.642 KOHRS PACKING COMPANY643use at its plant hogs and processing materials valued in excess of$100,000.Over 98 percent of the hogs are purchased in Iowa. TheCompany annually expends approximately $15,000 in miscellaneoussupplies, of which approximately 50 percent is shipped to its plantfrom points outside Iowa.The Company annually sells productsvalued at approximately $3,000,000, of which approximately 70 per-cent is shipped from the plant to points outside Iowa.The Company admits that it is engaged in commerce, within themeaning'of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local Union No. 371, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe representative of the Union on four different occasions at-tempted to communicate by telephone with the Company's managerconcerningbargaining rights for teamsters employed at the plant.Although he left a telephone number for the return of his call, theCompany did not communicate with him.He then consulted anattorney,, who had represented the Company in other labor matters.This attorney advised the Union's representative that he did not repre-sentthe Company for the purposes of dealing with the Union.TheUnion then filed the petition in this proceeding.The Company desiresthat the Board formally decide the question of the bargaining unit forits employees before the Company extends recognition to the Unionas their bargaining representative.A statement prepared by the Trial Examiner and read into therecord at the hearing indicates that the Union represents a substantialnumber of employees in the unit herein found appropriate forbargaining?We find that a question affecting commerce has arisen concerning therepresentationof employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all regular truck drivers, excluding oc-casional and part-time truck drivers and the truck foreman, constituteI The Union submitted to the Trial Examiner six authorizationcards,dated in July andAugust 1943, all of which bore the apparently genuine signatures of employees on theCompany's,pay roll for November 8, 1943.There areapproximately 12 employees in the appropriate bargaining unit. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDan appropriate bargaining unit.The Company takes no position withrespect to the unit.The Company employs at its Davenport plant approximately 250employees, of whom approximately 160 are classed as production andmaintenance employees.The Company recognizes AmalgamatedMeat Cutters and Butcher Workmen of North America,,a labor organ-ization affiliated with the American Federation of Labor, as the solebargaining representative of these employees.The bargaining unitfor these employees, by agreement between the parties, expressly ex-cludes executives, general superintendents, assistant superintendents,foremen, assistant foremen, employees on the general office pay roll,salesmen, truck drivers, garage employees, watchmen, and temporaryemployees.The Company regularly employs approximately 12 truckdrivers, who are among the employees expressly excluded from theunit for production and maintenance employees and whom the Unionnow desires to represent.Among them are 4 local truck drivers fordelivery service in the tri-city area, 5 or 6 highway or over=the-roaddrivers for long distance service, and 1 driver who calls for the Com-pany's mail and small supply orders and delivers rush orders of meat.All these employees are hourly paid and spend all. their working timeas truck drivers for the Company.Upon occasion, as its needs require and for varying lengths of time,the Company uses the services of production and maintenance em-ployees on a part-time basis for additional driving service.TheUnion contends that it has no jurisdiction to represent employees who.spend less than 51 percent of their working day as drivers.For thisreason, it would exclude all occasional and part-time driving em-ployees from the bargaining unit for truck drivers.The record doesnot disclose in any detail what percentage of time such productionand maintenance employees of the Company generally spend in drivingor what their regular duties otherwise involve.However, as produc-tion and maintenance employees not expressly excluded from the bar-gaining unit noted above, they would form a part of the productionand maintenance group for which another labor organiza'tion' is bar-gaining representative.The record does not disclose whether personshired by the Company for occasional or part-time driving have otheremployment.Under these circumstances, we shall exclude from thebargaining unit occasional drivers and part-time drivers who regularlyspend less than 51 percent of their working day as truck drivers forthe Company.The Company lists one employee as a driver-salesman. This em-ployee spends approximately 50 percent of his time as a driverand approximately 50 percent of his time as a salesman. Priorto the war, he was a full-time salesman on a salary basis. , When KOHRSPACKING COMPANY645tire and gasoline restrictions made it impossible for him to devotehis full time to selling, the Company provided that he should fill inhis working time as a truck driver.As a salesman, this employeewas a salaried employee.Although regular truck drivers of the Com-pany are paid on an hourly basis, no change has been made in hiscompensation.The Union would exclude the driver-salesman fromthe bargaining unit for truck drivers.Since the working conditionsfor the driver-salesman are clearly distinct from those of regularfull-time, hourly paid truck drivers of the Company, we shall excludethe driver-salesman from the bargaining unit herein found ap-propriate.The Company lists as an employee on its pay roll an individual whopresently spends approximately 80 percent of his time peddling theCompany's products, and approximately 20 percent of his time astruck driver for the Company. This employee was formerly a full-time driver on the Company's pay roll.He was granted leave of ab-sence from full-time work by the Company in order that he couldtake over the route of a peddler who was drafted into military service.The record does not disclose in any detail his relations with the Com-pany as peddler.For approximately 20 percent of his working daythis employee works under conditions identical with those of othercompany drivers.The Union would exclude him from the bargainingunit.Since this employee presently spends less than 51 percent ofhis working day as a regular driver for the Company, we shall ex-clude him as a part-time driver from the appropriate unit.2Truck drivers are supervised by a foreman who has no authority todischarge or hire employees under him.He makes recommendationsregarding their hire, promotion, or discharge to the superintendent,and his recommendations are accorded weight.The Union wouldexclude him from the bargaining unit.We shall exclude from thebargaining unit for truck drivers the truck foreman and all othersupervisory employees within our usual definition of the term.We find that all regular truck drivers of the Company, excludingoccasional drivers, part-time drivers who regularly spend less than51 percent of their working day as drivers for the Company, thedriver-salesman, the truck foreman, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.2 A garage mechanic repairs the Company's trucks.Garage employees were expresslyexcluded from the bargaining unit for production and maintenance employees. The garagemechanic,in connection with his work,drives and parks the Company's trucksHe doesnot, however,function as a truck driver for the Company's delivery service. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees can best be resolved by anelection by secret ballot.The Union requests that it be describedon the ballot as Truck Drivers Local 371; affiliated with the AmericanFederation of Labor.We shall grant the request.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Kohrs PackingCompany, Davenport, Iowa, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matteras agent for the, National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed 'forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Truck Drivers Local 371, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.